                  IN THE UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF ARKANSAS
                            EASTERN DIVISION

JOHN KIRBY WRIGHT,
ADC #99769                                                              PLAINTIFF

V.                       CASE NO. 2:18-CV-109-JM-BD

F. COBB, et al.                                                      DEFENDANTS

                                   JUDGMENT

      Consistent with the Order that was entered on this day, it is CONSIDERED,

ORDERED, and ADJUDGED that this case is hereby DISMISSED, WITHOUT

PREJUDICE.

      IT IS SO ORDERED this 5th day of October, 2018.



                                       _______________________________
                                       UNITED STATES DISTRICT JUDGE
